Exhibit 10.2

AMENDMENT NO. 2 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT

This AMENDMENT NO. 2 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT (this
“Amendment”) is made as of February 15, 2006 by and between ADE CORPORATION (the
“Company”) and BRIAN JAMES (the “Executive”).

WHEREAS, the Company and the Executive are parties to a certain Employment and
Non-Competition Agreement dated as of May 1, 2002 as amended (the “Agreement”).

WHEREAS, the parties wish to amend the Agreement in light of Section 409A of the
Internal Revenue Code of 1986, as amended, the proposed regulations thereunder
and other guidance now existing.

Accordingly, the Company and the Executive hereby agree as follows:

1. Paragraph 20 of the Agreement is hereby amended to add the following
paragraph at the end thereof, effective as of September 30, 2005:

“If at any time, the Company or any successor obligated to make any payment
hereunder (the “Employer”) has a class of stock that is publicly traded on an
established securities market or otherwise, then the Employer shall from time to
time compile a list of “Specified Employees” as defined in and pursuant to,
Prop. Reg. § 1.409A-1(i) or any successor regulation. Notwithstanding any other
provision of this Agreement, if the Executive is a Specified Employee on the
date of termination of his employment within the meaning of Prop. Reg. §
1.409A-1(h)(ii) or any successor regulation (his “Termination of Employment”),
no payment of compensation shall be made to the Executive under any provision of
this Agreement (including, without limitation, Sections 20 and 21 hereof) during
the period ending six months from the date of his Termination of Employment
unless the Employer determines that there is no reasonable basis for believing
that making such payment would cause the Executive to suffer any adverse tax
consequences pursuant to Section 409A of the Internal Revenue Code. If any
payment to the Executive is delayed pursuant to the provisions of this
Paragraph, such payment instead shall be made on the first business day
following the expiration of the six-month period referred to herein, together
with a compensatory amount in the nature of interest computed at the “Prime
Rate” as of the date of Termination of Employment (as reported in The Wall
Street Journal) plus two percent (2%).”

2. The Agreement is hereby amended to add the following Paragraph 25 at the end
thereof:

“25. 409A COMPLIANCE.

It is the intention of the parties that no payment or entitlement under this
Agreement will give rise to any adverse tax consequences to the Executive under
Section 409A of the Internal Revenue Code and regulations thereunder. The
Agreement shall be interpreted and applied to that end, and the parties agree to
negotiate in good faith to amend the Agreement as may be necessary from time to
time to that end.”



--------------------------------------------------------------------------------

The Agreement as modified by this Amendment is hereby ratified and confirmed and
shall continue in full force and effect.

WITNESS, the execution of this Amendment as of the date first above written.

 

EXECUTIVE:

/s/ Brian James

Brian James ADE CORPORATION: By:  

/s/ Chris L. Koliopoulos

 

Dr. Chris L. Koliopoulos, President and

Chief Executive Officer

 

2